DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "frequency for each microphone" in lines 5 and 7.  However, frequency as applied to a microphone is unclear. Though the applicant appears to be talking about audio frequency, the audio signal received by the microphone, not the microphone itself, is comprised of a plurality of frequencies. Applicants definition regarding frequency, provided at para [019] as “the number of occurrences of a repeating event per unit of time,” cannot be applied to resolve the lack of clarity described above. There’s no repeating event which is clear from the claims, read in light of the specification, which would apply to the microphone itself. As such, "frequency for each microphone" is unclear and is rejected as being indefinite.
Claims 2-11 are rejected in light of their dependency from a rejected base claim.
Regarding claim 7, the phrase "in some fashion" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "in some fashion"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio (U.S. Pat. App. Pub. No. 2020/0143820, hereinafter Donofrio) in view of Mann (U.S. Pat. App. Pub. No. 2018/0005632, hereinafter Mann).

Regarding claim 1, Donofrio discloses An electronic system for transcription of audio comprising a plurality of microphones, (“digital reporter computing system 102” including “microphones 104 a, 104 b, 104 c and 104 d {a plurality of microphones}”; Donofrio, ¶¶ [0027], [0025]) wherein each microphone is associated with a party (“The speaker identification information for each participant received at block 302 may include which microphone {wherein each microphone…} or audio channel the individual participant will be assigned to {…is associated with a party}”; Donofrio, ¶¶ [0029]); and a computing device to account for bleeding of audio between the plurality of microphones, (“digital reporter computing system 102,” is a computing system which “include an arrangement of computer hardware and software components used to implement aspects of the present disclosure.”; Donofrio, ¶¶ [0027], [0052]) wherein the computing device is configured to record a frequency for each microphone in an environment prior to use (“the digital reporter computing system may use a combination of filtering, beamforming, adaptive weighting and echo cancellation with respect to each channel” where an adaptive weighting determines the weights iteratively and approximates the optimum weights by sampling over time (thus implicitly disclosing sampling the environment for each microphone in the array prior to use) and noise filtering includes sampling background noise including the frequency of said noise in the audio signal for filtration {record a frequency for each microphone in an environment prior to use}.; Donofrio, ¶¶ [0032]); receive audio from each microphone during use (“the digital reporter computing system may receive multi-channel streaming audio captured by multiple microphones.”; Donofrio, ¶¶ [0031]) and utilize signal strength of the audio captured by each microphone (“the digital reporter computing system may determine the correct speaker for the one or more redundant words (identified above at block 312) based on an instant power measure comparison {utilize signal strength of the audio...} at the given point in each audio stream or recording {captured by each microphone}.”; Donofrio, ¶¶ [0038]) and frequency for each microphone to determine which microphone is associated with person speaking (The redundant word is derived from an audio stream which is composed of frequencies, for both noise and speech, where said frequencies are included in the audio signal collected by each microphone and used to determine “the redundant words,” as distinguished form background noise, and, in combination with the “instant power measure comparison,” to determine which person is speaking said redundant words; Donofrio, ¶¶ [0038]); record audio from microphone determined to be associated with the person speaking… (“multi-channel streaming audio [is] captured by multiple microphones,” and “digital reporter computing system may isolate a different individual speaker’s speech for each channel’s recorded or captured audio.” Thus, audio from microphone associated with the person determined to be speaking is recorded; Donofrio, ¶¶ [0031]-[0032]); provide recorded audio to a voice to text engine (“the digital reporter computing system may provide individual speaker’s audio tracks {provide recorded audio…} (after applying filtering and isolation above) to speech-to-text service(s) {a voice-to-text engine}”; Donofrio, ¶¶ [0033]); receive corresponding text from the voice to text engine and present the text to an operator. (“As referenced above, the speech-to-text results may be received or become available as a result of parallel processing of each channel’s audio data by one or more speech-to-text services, components or modules.”; Donofrio, ¶¶ [0033]). However, Donofrio fails to expressly recite ignore audio from other microphones.
Mann teaches systems and methods for “remote participants in a collaborative workspace to hear specified participants.” (Mann, ¶ [0007]). Regarding claim 1, Mann teaches record audio from microphone determined to be associated with the person speaking and ignore audio from other microphones (microphones that are near the participant 102 can record audio {record audio from microphone determined to be associated with the person speaking…} while “the microphones that are not near the participant 102 (e.g., microphones 108a-108d and 108h-108i) may be disabled {… and ignore audio from other microphones} or turned down, in order to avoid picking up any ambient noise or side conversations from other participants in the conference room 100.”; Mann, ¶¶ [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the court reporter system of Donofrio to incorporate the teachings of Mann to include ignore audio from other microphones. Disabling other microphones during a multi-speaker conversation can “avoid picking up any ambient noise or side conversations from other participants in the conference room 100,” as recognized by Mann, which will improve speech coherency and quality. (Mann, ¶ [0016]).

Regarding claim 2, the rejection of claim 1 is incorporated. Donofrio further discloses wherein the voice to text engine is a cloud-based engine (“the digital reporter computing system 102 may be in communication with a reporting backend system 110 via a virtual private network (VPN) 112 {cloud-based engine}”; Donofrio, ¶¶ [0019]).

Regarding claim 3, the rejection of claim 2 is incorporated. Donofrio further discloses wherein the computing device transmits the recorded audio to the cloud-based engine via the Internet (“the digital reporter computing system 102 may be in communication with a reporting backend system 110 via a virtual private network (VPN) 112 {cloud-based engine}” where “the VPN 112 may effectively extend a private network... across a public network, such as the Internet. “; Donofrio, ¶¶ [0019]).

Regarding claim 4, the rejection of claim 1 is incorporated. Donofrio further discloses wherein the operator may monitor the text presented on the computing device during use (“The transcript content may be received in real time via a network connection to reporting backend system 110 or via a local wired or wireless connection to laptop device 102 a or other local device.” where “During display of the transcript 510, the exact word position of either current live speech-to-text results (during a live recording session)...may be visually indicated in the user interface by a cursor or other graphical indicator (not illustrated)... [and] may be automatically scrolled to keep text representing... the most recently generated text (during live recording) in view.”; Donofrio, ¶¶ [0024], [0048]).

Regarding claim 5, the rejection of claim 4 is incorporated. Donofrio further discloses wherein the operator may edit the text presented (“During display of the transcript 510... the user (such as a court reporter or other digital reporter operator) may use a cursor or touchscreen gesture to select individual words to edit (e.g., to fix an error in speech-to-text processing), and such edits may be promulgated to matching words throughout the transcript, in some embodiments.”; Donofrio, ¶¶ [0048]).

Regarding claim 6, the rejection of claim 1 is incorporated. Donofrio further discloses wherein the corresponding text includes confidence levels association with a translation of the text (“a confidence level that that the digital reporter computing system determines regarding who spoke specific words may take into account not only a comparison of relative power measures at that instant, but also consider whether a user designated a certain speaker as being the active speaker at that instant.”; Donofrio, ¶¶ [0046]).

Regarding claim 7, the rejection of claim 1 is incorporated. Donofrio further discloses wherein the corresponding text identifies the person speaking in some fashion (“In some embodiments other than that illustrated in FIG. 5, the notes section may include an indication of a speaker identifier (e.g., “Speaker 0,” “Speaker 1,” or other identification information for specific individual speakers) along with a timestamp that a court reporter or other user indicated that speaker began speaking.”; Donofrio, ¶¶ [0049]).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio and Mann as applied to claim 1 above, and further in view of Cartwright (U.S. Pat. App. Pub. No. 2018/0336902, hereinafter Cartwright).

Regarding claim 8, the rejection of claim 1 is incorporated. Donofrio and Mann disclose all of the elements of the current invention as stated above. However, Donofrio and Mann fail to expressly recite wherein the corresponding text identifies type of speech.
Cartwright teaches systems and methods for generation of a transcription of the speech contained in an audio signal. (Cartwright, ¶ [0001]). Regarding claim 8, Cartwright teaches wherein the corresponding text identifies type of speech (“Various implementations described herein involve dividing a conference recording into different segments based on the class of human interaction that seems to predominantly occur in each segment”; Cartwright, ¶¶ [0493]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the court reporter system of Donofrio , as modified by the noise mitigation systems described in Mann to incorporate the teachings of Cartwright to include wherein the corresponding text identifies type of speech. The transcription systems including statistical analysis and data labeling described in Cartwright are “capable of effectively transcribing speech, substantially in real time” such that “searches may be carried out in the text,” thereby allowing for better user understanding and information availability, as recognized by Cartwright. (Cartwright, ¶ [0005]).

Regarding claim 9, the rejection of claim 8 is incorporated. Donofrio and Mann disclose all of the elements of the current invention as stated above. However, Donofrio and Mann fail to expressly recite wherein the type of speech includes question and answer.
The relevance of Cartwright is described above with relation to claim 8. Regarding claim 9, Cartwright teaches wherein the type of speech includes question and answer (“The Presentation segment may be associated with conference participant A. If conference participant A seems to have been answering questions from his or her audience from time T2 to time T3, a “Question and Answer” or “Q&A” segment may be identified in the time interval from time T2 to time T3.”; Cartwright, ¶¶ [0493]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the court reporter system of Donofrio , as modified by the noise mitigation systems described in Mann to incorporate the teachings of Cartwright to include wherein the type of speech includes question and answer. The transcription systems including statistical analysis and data labeling described in Cartwright are “capable of effectively transcribing speech, substantially in real time” such that “searches may be carried out in the text,” thereby allowing for better user understanding and information availability, as recognized by Cartwright. (Cartwright, ¶ [0005]).

Regarding claim 10, the rejection of claim 1 is incorporated. Donofrio and Mann disclose all of the elements of the current invention as stated above. However, Donofrio and Mann fail to expressly recite wherein amount statistics regarding the translation are captured.
The relevance of Cartwright is described above with relation to claim 8. Regarding claim 10, Cartwright teaches wherein amount statistics regarding the translation are captured (“In some such implementations, such data may be collected for an entire conference or for multiple conferences. These data may be input to a statistical analysis in order to obtain a priori knowledge of factors such as context distribution. In some examples, these contextual features may be normalized and clustered, and the results may be coded via a vector quantization (VQ) process.”; Cartwright, ¶¶ [0730]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the court reporter system of Donofrio , as modified by the noise mitigation systems described in Mann to incorporate the teachings of Cartwright to include wherein amount statistics regarding the translation are captured. The transcription systems including statistical analysis and data labeling described in Cartwright are “capable of effectively transcribing speech, substantially in real time” such that “searches may be carried out in the text,” thereby allowing for better user understanding and information availability, as recognized by Cartwright. (Cartwright, ¶ [0005]).

Regarding claim 11, the rejection of claim 1 is incorporated. Donofrio and Mann disclose all of the elements of the current invention as stated above. However, Donofrio and Mann fail to expressly recite further comprising a separate recording device to capture conversations between all parties in the environment.
The relevance of Cartwright is described above with relation to claim 8. Regarding claim 11, Cartwright teaches further comprising a separate recording device to capture conversations between all parties in the environment (“According to some examples, the audio data may include audio data from multiple endpoints. The audio data for each of the multiple endpoints may have been recorded separately. Alternatively, or additionally, at least some of the audio data may be from a single endpoint corresponding to multiple conference participants.”; Cartwright, ¶¶ [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the court reporter system of Donofrio , as modified by the noise mitigation systems described in Mann to incorporate the teachings of Cartwright to include further comprising a separate recording device to capture conversations between all parties in the environment. The transcription systems including statistical analysis and data labeling described in Cartwright are “capable of effectively transcribing speech, substantially in real time” such that “searches may be carried out in the text,” thereby allowing for better user understanding and information availability, as recognized by Cartwright. (Cartwright, ¶ [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mazzoccoli et al. (U.S. Pat. App. Pub. No. 20220238118) discloses systems and methods for automatic transcription and speaker diarization for one or more persons speaking in a given environment.
Non-patent Literature to Kidd et al. (Kidd, Gerald, Christine R. Mason, Virginia Best, and Jayaganesh Swaminathan. “Benefits of Acoustic Beamforming for Solving the Cocktail Party Problem.” Trends in Hearing, (December 2015)) discloses the use of an acoustic beamforming microphone array in speaker diarization of competing talkers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657